Title: To George Washington from Alexander Hamilton, 4 September 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  Septr 4—1794.
               
               The Secretary of the Treasury requests the favor of the President to send him the communications from the Governor, on which he not long since reported, containing imputations on the conduct of the officers of the U. States employed in the Western Counties.  They will be useful in forming the reply to his last letter, in which a considerable progress has been made.
            